UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

MAKETA JOLLY,                                          )
                                                       )
                                                       )    Civil Action No. 1:22-cv-00395 (UNA)
               Plaintiff,                              )
                                                       )
               v.                                      )
                                                       )
GLEN GEIB, et al.,                                     )
                                                       )
                       Defendants.                     )

                                  MEMORANDUM OPINION

        This matter is before the court on its initial review of plaintiff’s pro se amended complaint,

ECF No. 3, and application for leave to proceed in forma pauperis, ECF No. 2. The Court will

grant the in forma pauperis application and dismiss the case for the reasons explained below.

        Plaintiff, a resident of Aston, Pennsylvania, has sued officials affiliated with the New

Jersey Medicaid Fraud Control Unit –– including Glen Geib and Josh Litchblau–– the New

Jersey Board of Nursing, the United StatesDepartment of Health and Human Services, the Social

Security Administration, the Centers for Medicare & Medicaid Services, and others. The

rambling and prolix amended complaint totals 86 pages and is difficult to understand, and further

fails to comply with Federal Rule 10(a)–(b) and D.C. Local Rule 5.1(c)(1), (d), and (e).

       Notably, the amended complaint also fails to meet the minimum pleading standard set forth

in Rule 8(a). Rule 8(a) of the Federal Rules of Civil Procedure requires such pleadings to contain

“(1) a short and plain statement of the grounds for the court’s jurisdiction [and] (2) a short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see

Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir.

2004). The Rule 8 standard ensures that defendants receive fair notice of the claim being asserted


                                                  1
so that they can prepare a responsive answer and an adequate defense and determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). A pleading

“that is excessively long, rambling, disjointed, incoherent, or full of irrelevant and confusing

material will patently fail [Rule 8(a)’s] standard, and so will a complaint that contains an untidy

assortment of claims that are neither plainly nor concisely stated, nor meaningfully distinguished

from bold conclusions, sharp harangues and personal comments.” Jiggetts v. D.C., 319 F.R.D.

408, 413 (D.D.C. 2017), aff’d sub nom. Cooper v. D.C., No. 17-7021, 2017 WL 5664737 (D.C.

Cir. Nov. 1, 2017).

       The amended complaint falls within this category. Its digressive allegations fail to provide

adequate notice of a claim to defendants or this Court, particularly when, as plaintiff herself admits,

she has already filed this matter unsuccessfully in other state and federal courts. See Compl. at 4,

30.

       The pleading also fails to set forth allegations with respect to this Court’s subject matter

jurisdiction or any basis for relief. Though plaintiff broadly cites to various federal authority, at

root, plaintiff asks that this Court to determine if she should have been subject to administrative

and judicially rendered sanctions for Medicaid fraud, based on findings by the New Jersey

Medicaid Fraud Control Unit (“NJMFCU”), and under “New Jersey municipal acts.” Id. at 8. She

claims that the NJMFCU and other New Jersey state agencies conspired to create “falsified

reports” which resulted in the suspension of her nursing license in the state of New Jersey and her

debarment from participation as a provider to New Jersey Medicaid recipients. See id. at 30; see

also Compl. Exs. at 31–56. She demands that these sanctions be vacated, her administrative

records sealed, and she also seeks unspecified damages. See Compl. at 30. However, plaintiff has

failed to establish this Court’s jurisdiction to review administrative determinations issued by New



                                                  2
Jersey state bodies, and the Court lacks jurisdiction to review the decisions of local New Jersey

courts. See Richardson v. District of Colum. Court of Appeals, 83 F.3d 1513, 1514 (D.C. Cir. 1996)

(citing District of Columbia v. Feldman, 460 U.S. 462, 476 (1983) and Rooker v. Fidelity Trust

Co., 263 U.S. 413 (1923)).

       Moreover, the Eleventh Amendment immunizes state bodies and officials from suit in

federal court, unless immunity is waived. See College Sav. Bank v. Florida Prepaid

Postsecondary Educ. Expense Bd., 527 U.S. 666, 675–76 (1999); Keenan v. Washington

Metropolitan Area Transit Authority, 643 F. Supp. 324, 327–28 (D.D.C. 1986) (citing cases). A

waiver is found “only where stated ‘by the most express language or by such overwhelming

implications from the test as [will] leave no room for any other reasonable construction.’” Morris

v. Washington Metropolitan Area Transit Authority, 781 F.2d 218, 221 (D.C. Cir. 1986) (internal

citations omitted). Plaintiff has neither pleaded nor established that the state defendants have

expressly consented to be sued for damages.

       Similarly, though the basis for any claims against the federal defendants is unclear, the

federal government, as well as its agencies and instrumentalities, are absolutely immune from suit

except to the extent that it expressly consents to suit. Dalehite v. United States, 346 U.S. 15, 30

(1953). Sovereign immunity bars a suit against the United States except upon consent, which must

be clear and unequivocal. United States v. Mitchell, 445 U.S. 535, 538 (1980) (citation omitted).

A waiver of sovereign immunity “must be unequivocally expressed in statutory text, and [it cannot]

be implied.” Lane v. Pena, 518 U.S. 187, 192 (1996) (citations omitted). Here, plaintiff has neither

pleaded nor established that the federal defendants have expressly consented to be sued for

damages.




                                                 3
       Finally, plaintiff has failed to establish venue over any of her claims. Venue in a civil action

is proper only in (1) the district where any defendant resides, if all defendants reside in the same

state in which the district is located, (2) in a district in which a substantial part of the events or

omissions giving rise to the claim occurred (or a substantial part of the property that is the subject

of the action is situated), or (3) in a district in which any defendant may be found, if there is no

district in which the action may otherwise be brought. See 28 U.S.C. § 1391(b); see also 28 U.S.C.

§ 1406(a) (dismissal for improper venue). Courts in this jurisdiction must examine venue carefully

to guard against the danger that a plaintiff might improperly manufacture it in the District of

Columbia. See Cameron v. Thornburgh, 983 F.2d 253, 256 (D.C. Cir. 1993). By naming federal

agencies as defendants, a plaintiff could attempt to bring a suit in the District of Columbia that

should properly be pursued elsewhere. See id. Here, to whatever extent plaintiff may seek to raise

federal questions, such claims must be properly sued in the United States District Court for the

District of New Jersey.

       For all of these reasons, the Court dismisses the amended complaint without prejudice.

Defendants, Geib and Litchblau, have recently filed a motion to dismiss, ECF No. 7, which is

denied as moot. An order consistent with this memorandum opinion is issued separately.




                                                        TREVOR N. McFADDEN
  Dated: May 12, 2022                                   United States District Judge




                                                  4